NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             CHRISTOPHER ROBERT RALSTON, Appellant.

                             No. 1 CA-CR 17-0289
                               FILED 7-10-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-152413-001
                  The Honorable Mark H. Brain, Judge

                                  AFFIRMED


                                   COUNSEL

Bain & Lauritano, PLC, Glendale
By Sheri M. Lauritano
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee
                           STATE v. RALSTON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which Acting
Presiding Judge Kenton D. Jones and Judge James B. Morse Jr. joined.


B E E N E, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
following Christopher Robert Ralston’s (“Ralston”) conviction for assault,
a class 1 misdemeanor. Ralston’s counsel searched the record on appeal
and found no arguable question of law that is not frivolous. See State v.
Clark, 196 Ariz. 530 (App. 1999). Ralston has been afforded an opportunity
to file a supplemental brief in propria persona, but he has not done so.
Counsel now asks us to search the record for fundamental error. Finding
no revisable error, we affirm Ralston’s conviction and sentence.

                FACTS1 AND PROCEDURAL HISTORY

¶2            Ralston was charged with one count of aggravated assault
and one count of unlawful imprisonment, both class six felonies and
domestic violence offenses. The State subsequently moved to amend the
complaint to dismiss the unlawful imprisonment charge and amend the
aggravated assault charge to assault as a class one misdemeanor. The court
granted the State’s unopposed motion and set a bench trial for December 8,
2016.

¶3           At trial, a witness testified that she saw a man and a woman
arguing in a convenience store parking lot. The argument escalated, the
man began punching the woman, and then he got in his truck and drove
away. The witness could not identify Ralston, but she identified the victim.

¶4           The victim testified that she was Ralston’s girlfriend. Ralston
confronted her in the parking lot outside of her work. She drove away, but
he followed her to the convenience store parking lot. He approached her
car and began hitting her, yelled profanities, tried to grab her purse, and


1      We review the facts in the light most favorable to sustaining the
verdict. State v. Harm, 236 Ariz. 402, 404 n.2, ¶¶ 2-3 (App. 2015) (citation
omitted).


                                     2
                           STATE v. RALSTON
                           Decision of the Court

took her car keys. After this confrontation, he turned to walk back to his
truck, and the victim asked him to give her car keys back. Ralston
approached the victim’s car again and punched her in the eye.

¶5            After considering the evidence presented, the superior court
found Ralston guilty of assault, a class one misdemeanor and a domestic
violence offense. The court sentenced him to six months’ imprisonment.
This timely appeal followed. We have jurisdiction pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶6           The record reflects no fundamental error in pretrial or trial
proceedings. Ralston was represented by counsel and present at all critical
stages in the proceedings. The superior court conducted two Donald2
hearings in Ralston’s presence.

¶7            The State presented direct and circumstantial evidence
sufficient for the court to find that Ralston committed the offense. At
sentencing, the State initially recommended that the court impose a term of
six months’ imprisonment and a deferred term of six months’
imprisonment contingent on successful completion of three years
probation. The court rejected the recommendation, stating that six months’
imprisonment is the maximum term for a misdemeanor. The State
amended its recommendation. The court’s disposition was within statutory
limits. See A.R.S. § 13-707(A)(1).

¶8             After sentencing, Ralston filed a motion to amend his
sentence, arguing that he was not provided with proper medical care while
incarcerated. The court properly denied the motion because it did not
contain “the precise legal points, statutes, and authorities relied upon” for
relief as required by Arizona Rule of Criminal Procedure 35.1(a) (2017).3

                              CONCLUSION

¶9            We have reviewed the entire record for reversible error and
find none; therefore, we affirm the conviction and resulting sentence.


2      State v. Donald, 198 Ariz. 406 (App. 2000).

3      Arizona Rule of Criminal Procedure (“Rule”) 35.1 was replaced by
Rule 1.9 in January 2018 but remains substantially the same.


                                      3
                           STATE v. RALSTON
                           Decision of the Court

¶10            After the filing of this decision, defense counsel’s obligation
pertaining to Ralston’s representation in this appeal will end. Defense
counsel need do no more than inform Ralston of the outcome of this appeal
and his future options, unless, upon review, counsel finds “an issue
appropriate for submission” to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the Court’s own
motion, Ralston has 30 days from the date of this decision to proceed, if he
wishes, with a pro per motion for reconsideration. Further, Ralston has 30
days from the date of this decision to proceed, if he wishes, with a pro per
petition for review.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4